Exhibit 750 E. Pratt Street, Suite 900 Baltimore, Maryland 21202 Telephone 410-244-7400 Facsimile 410-244-7742 www.venable.com August 28, 2008 Strategic Hotels & Resorts, Inc. 77 West Wacker Drive, Suite 4600 Chicago, Illinois60601 Re:Registration Statement on Form S-8 Ladies and Gentlemen: We have served as Maryland counsel to Strategic Hotels & Resorts, Inc., a Maryland corporation (the "Company"), in connection with certain matters of Maryland law relating to the registration by the Company of up to 1,200,000 shares (the "Shares") of common stock, par value $.01 per share (the "Common Stock"), of the Company, covered by the above-referenced Registration Statement, and all amendments thereto (the "Registration Statement"), filed by the Company with the United States Securities and Exchange Commission (the "Commission") under the Securities Act of 1933, as amended (the "1933 Act").The Shares will be issued pursuant to the Company's Amended and Restated 2004 Incentive Plan (the "Plan").We did not participate in the drafting of the Plan. In connection with our representation of the Company, and as a basis for the opinion hereinafter set forth, we have examined originals, or copies certified or otherwise identified to our satisfaction, of the following documents (collectively, the "Documents"): 1.The Registration Statement and the related form of prospectus included therein, and the supplement thereto, in the form in which it was filed with the Commission under the 1933 Act; 2.The charter of the Company (the "Charter"), certified by the State Department of Assessments and Taxation of Maryland (the "SDAT"); 3.The Bylaws of the Company, certified as of the date hereof by an officer of the Company; 4.Resolutions (the "Resolutions") adopted by the Board of Directors of the Company relating to the Plan and the issuance of the Shares, certified as of the date hereof by an officer of the Company; 5.Minutes of the meeting of the stockholders of the Company held on May 22, 2008, approving the Plan, certified as of the date hereof by an officer of the Company; Strategic Hotels & Resorts, Inc. August 28, 2008 Page 2 6.A certificate of the SDAT as to the good standing of the Company, dated as of a recent date; 7.
